Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
3.	Claims 1-15 are objected to because of the following informalities:  
(i)  	In claim 1, line 8, Rx is not define. Examiner suggest changing it to- - -  Rx (received)- - - ;
(ii)	 In claim 1, line 8, change “bam steering” to - - -  beam steering - - -; 
(iii)	 In claim 3, lines 5-6 recites “a reference signal”, examiner suggest changing to - - - the reference signal - - - ;
(iv)	 In claim 5, line 2, define “RRC (L3), SIB, or MIB;
(v) 	In claim 5, lines 2-3 recites “ a beam management operation”, examiner suggest changing to - - -  the beam management operation- - -;
(vi)  	In claim 14, line 6, Rx is not define. Examiner suggest changing it to- - -  Rx (received)- - - ;
(vii)	 In claim 14, line 6, change “bam steering” to - - -  beam steering - - -. Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: none of the prior arts cited alone or in combination provides the motivation to teach to receive information including a beam management region from a base station by controlling the RF unit, wherein the beam management region comprises a Reference Signal (RS) and preamble region, a first transition time region for Tx (transmitted) beam steering, and a second transition time region for Rx (received) beam steering as recited in claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uwano et al (US 20060217158) discloses the central base  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 9, 2021